Opinion filed November 14, 2014




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-14-00281-CV
                                  __________

             CHAD DODSON ROOFING, LLC, Appellant
                                         V.
                PAULA (COOTS) GUTIERREZ, Appellee


                   On Appeal from the County Court at Law
                              Taylor County, Texas
                          Trial Court Cause No. 22,574


                     MEMORANDUM OPINION
      Appellant, Chad Dodson Roofing, LLC, filed a notice of appeal in this cause
from a default judgment. Upon docketing this case, we issued a letter dated
October 21, 2014, in which we notified Appellant that the motion for new trial
appeared to be untimely filed, which also made the notice of appeal late. See
TEX. R. APP. P. 26.1(a); TEX. R. CIV. P. 329b(a). In the letter, we requested that
Appellant file a response on or before October 31, 2014, regarding the late filing of
the motion for new trial. We also informed Appellant that this appeal would be
subject to dismissal absent an appropriate response. See TEX. R. APP. P. 42.3.
Appellant has not filed any response to our letter. Consequently, we dismiss the
appeal pursuant to TEX. R. APP. P. 42.3.
      This appeal is dismissed.


                                                 PER CURIAM


November 14, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2